                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


TRAVIS WAYNE WOLVERTON,

                            Plaintiff,

           v.                                     CASE NO. 20-3012-SAC

SHAWNEE COUNTY DEPARTMENT OF CORRECTIONS, et al.,


                            Defendants.


                    NOTICE AND ORDER TO SHOW CAUSE

     This matter is a civil rights action filed under 42 U.S.C. § 1983.

Plaintiff proceeds pro se. On February 4, 2020, the Court directed

the Shawnee County Department of Corrections to prepare a report

pursuant to Martinez v. Aaron, 750 F.2d 317 (10th Cir. 1978). The report

was submitted on March 11, 2020, and the Court enters the following

order.

                The motion to proceed in forma pauperis

     On January 14, 2020, the Court assessed an initial partial filing

fee of $26.00. Plaintiff was granted an extension of time to submit
the fee but has not done so. He now moves for a waiver of the initial

partial filing fee. The Court has considered the record and will grant

the motion for a waiver and the motion for leave to proceed in forma

pauperis. Plaintiff remains obligated to pay the $350.00 filing fee,

and the Court will order that a copy of this order be transmitted to

the plaintiff’s current custodian so that collection action may

proceed.
                        Nature of the Complaint

     Plaintiff complains of interference with his rights under the

First and Eighth Amendments, claiming that his job was threatened due
to his religion. He seeks damages.

     The Martinez report states that plaintiff was held in the Shawnee

County Department of Corrections Adult Detention Center (SNDOC) from

September 22, 2019, until February 13, 2020, when he was transferred

to the Kansas Department of Corrections. During his detention at the

SNDOC, he participated in the inmate trusty program and was assigned

to work as a “Close Observation Aide” (COA). Incident to that

assignment, he signed an agreement on November 12, 2019, in which he

agreed not to take unauthorized items to or from the unit where he

was assigned, to move around the unit to ensure the wellbeing of

inmates   designated       as   Close   Observation   status,     and   to   check

frequently    on    each   Close   Observation     inmate   and   document     his

observations at least every ten minutes. (Doc. 11, Ex. 3.)

     On or about November 26, 2019, plaintiff brought a religious

magazine and pamphlet to the unit where he performed his COA work.

Staff searched plaintiff and found these materials; the magazine was

returned to his living unit, but he was allowed to keep the pamphlet.

     Plaintiff asked to hold a bible study while performing his COA
duties, but staff rejected this request. Plaintiff alleges that he

was verbally abused and threatened with the loss of his job if he

brought a bible to work with him. Staff interviewed for the Martinez

report stated plaintiff was told he could not take books, watch

television, or participate in programming while performing his COA

duties. They deny that he was told he could not have bible study or

read his bible, only that he was told that he could not do so while

he was working.
     Policy    at    the   SNDOC   states   that   inmates   shall      have   the

opportunity to participate in religious observances deemed essential
in their faith, that inmates shall not form or meet in a group to have

religious services if it threatens institutional security, and that

the timing of religious services shall be only at times that do not

conflict with the safe and orderly management of the facility. (Doc.

11, Ex. 7, SNDOC Policy IP-F-01.)

     The Martinez report also addresses plaintiff’s access to the law

library at the SNDOC. It appears that plaintiff was allowed to use

the law library after he requested access. However, between November

20, 2019, through January 13, 2020, the law library was understaffed.

During that time, requests for legal materials were directed to a staff

member   who   printed   the   materials   and   delivered   them.   During

plaintiff’s detention at the SNDOC, he submitted three requests to

staff for materials or information and personally visited the law

library on two occasions. (Doc. 11, Exs. 4 and 5.)

     Finally, the Martinez report shows that plaintiff submitted

multiple requests to staff but submitted only a single formal

grievance form dated January 14, 2020, four days after this action

was filed (Doc. 11, Ex. 4).
                                Discussion

     The Court is required to screen complaints filed by prisoners

seeking relief against a governmental entity or an officer or employee

of a governmental entity. 28 U.S.C. § 1915A(a). The Court must dismiss

a complaint or any portion of it if a plaintiff presents claims that

are legally frivolous or malicious, that fail to state a claim upon

which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)-(2).
In cases filed by a plaintiff proceeding in forma pauperis, 28 U.S.C.

§ 1915(e)(2)(B) requires dismissal if the Court determine the action
is frivolous or malicious, fails to state a claim on which relief may

be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915(e)(2)(B). Dismissal under this

provision may occur at any time. 28 U.S.C. § 1915(e)(2).

     Under the Martinez decision, the federal courts in the Tenth

Circuit may direct prison officials to investigate the events

underlying a prisoner’s lawsuit and prepare a report. The report is

designed “to develop a basis for determining whether a prisoner

plaintiff has a possibly meritorious claim.” Hall v. Bellmon, 935 F.2d

1106, 1112 (10th Cir. 1991). This procedure report “allow[s] the court

to dig beneath the conclus[ory] allegations” to determine whether

dismissal or judgment is warranted without trial. Gee v. Estes, 829

F.2d 1005, 1007 (10th Cir. 1987). The report “is treated like an

affidavit, and the court is not authorized to accept the factual

findings of the investigation when the plaintiff has presented

conflicting evidence.” Hall, id. at 1111 (citing Sampley v. Ruettgers,

704 F.2d 491, 493 n. 3 (10th Cir. 1983)).

     The Court has considered the Martinez report and, for the reasons
that follow, is considering the dismissal of this action. Plaintiff

will be given the opportunity to respond to the Martinez report and

directed to show cause why this matter should not be dismissed.

                       Exhaustion of remedies

     This matter is governed by the Prison Litigation Reform Act

(“PLRA”). The PLRA requires, in part, that a claim regarding prison

conditions must be exhausted before a prisoner may challenge those

conditions by filing suit. Porter v. Nussle, 534 U.S. 516, 520 (2002).
The exhaustion provision is codified in 42 U.S.C. § 1997e(a) and states

that “No action shall be brought with respect to prison conditions
under 42 U.S.C. § 1983 of this title, or any other Federal law, by

a prisoner confined in any jail, prison, or other correctional

facility   until   such   administrative   remedies   as   available   are

exhausted.” The exhaustion requirement is mandatory, and “unexhausted

claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211

(2007). Thus, a prisoner must exhaust available remedies before the

suit is filed. See Ruppert v. Aragon, 448 F. App’x 862, 863 (10th Cir.

2012)(affirming the dismissal of a claim where “contrary to the PLRA’s

exhaustion rules, [plaintiff] brought his federal suit before the

prison had finished its review” of the incident in question).

     Because plaintiff did not submit his formal grievance until four

days after this matter was filed, he failed to properly comply with

the PLRA’s exhaustion requirement.

                            First Amendment

     “Under the First…Amendment[], inmates are entitled to the

reasonable opportunity to pursue their sincerely-held religious

beliefs.” Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009).

“The first questions in any free exercise claim are whether the
plaintiff’s beliefs are religious in nature, and whether those

religious beliefs are sincerely held.” Id. at 1219. If so, the prisoner

must show that a prison regulation “substantially burdened [his]

sincerely-held religious beliefs.” Id., (quoting Boles v. Neet, 486

F.3d 1177, 1182 (10th Cir. 2007)).

     Here, the Court accepts that plaintiff’s religious beliefs are

sincerely held. However, plaintiff has not presented any authority

for his claim that he should be allowed to conduct a bible study while
performing his work as a COA aide, a task that required him to move

constantly through the housing unit to monitor and evaluate the
residents. His broad claim that he was denied the right to pursue his

religion is simply too general. He does not argue that he was not

allowed to observe his religion, only that he was prevented from doing

so at a time and place where he had expressly agreed to perform work

duties. Plaintiff has not met the burden of showing that he was denied

a reasonable opportunity to pursue his religion, nor does his claim

suggest that his free exercise was substantially burdened.

     Finally, plaintiff’s claim that he was subjected to verbal taunts

does not state a claim for relief. See Collins v. Cundy, 603 F.2d 825,

827 (10th Cir. 1979)(“Verbal harassment or abuse of the sort alleged

in this case (i.e. sheriff threatened to hang prisoner following

prisoner’s   request   to    mail   some   legal   correspondence]   is   not

sufficient to state a constitutional deprivation under 42 U.S.C. §

1983.”).

                             Eighth Amendment

     Plaintiff makes a bare claim of a violation of his rights under

the Eighth Amendment. That provision requires that prison officials

“ensure that inmates receive adequate food, clothing, shelter, and
medical care and [] ‘take reasonable measures to guarantee the safety

of the inmates.’” Farmer v. Brennan, 511 U.S. 825, 832 (1984)(quoting

Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)). The complaint offers

no supporting facts for this claim, nor does the Martinez report

suggest that any support exists.

                            Access to the Courts

     Plaintiff complains of limited access to the jail law library.

Such a claim must be supported by allegations that show an inability
to pursue a nonfrivolous legal claim occurred as a result of the lack

of access to legal materials. Lewis v. Casey, 518 U.S. 343 351 (1996).
The United States Supreme Court’s rulings on access to the court “rest

on the recognition that the right is ancillary to the underlying claim,

without which a plaintiff cannot have suffered injury by being shut

out of court.” Christopher v. Harbury, 536 U.S. 403, 415 (2002). See

Petrick v. Maynard, 11 F.3d 991, 995 (10th Cir. 1993)(“a prisoner must

do more than make a mere conclusory allegation of need for unspecified

or unlimited materials”). Plaintiff has not plausibly alleged an

injury arising from his limited access to the jail law library.

                         Order to Show Cause

     For the reasons set forth, the Court directs plaintiff to show

cause why this matter should not be dismissed. Plaintiff is granted

to and including April 13, 2020, to respond. The failure to file a

timely response may result in the dismissal of this matter for failure

to state a claim for relief without additional notice.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s motion for

leave to proceed in forma pauperis (Doc. 2) and to waive the initial

partial filing fee (Doc. 8) are granted. Collection action may proceed

on the $350.00 filing fee under 28 U.S.C. §1915 (b)(2), and the Clerk
of the Court shall transmit a copy of this order to the finance office

of the El Dorado Correctional Facility.

     IT IS FURTHER ORDERED plaintiff is granted to and including April

13, 2020, to respond to the order to show cause.

     IT IS SO ORDERED.

     DATED:   This 13th day of March, 2020, at Topeka, Kansas.



                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. District Judge
